
	
		I
		111th CONGRESS
		1st Session
		H. R. 1278
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2009
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To posthumously award a Congressional gold medal to
		  Shirley Chisholm.
	
	
		1.Short titleThis Act may be cited as the
			 Shirley Chisholm Congressional Gold
			 Medal Act.
		2.FindingsThe Congress finds as follows:
			(1)Shirley Chisholm was a pioneer: She was the
			 first African-American woman elected to Congress in 1968 where she served until
			 1982.
			(2)Shirley Chisholm inspired and led the march
			 of political achievement by African-Americans and women in the three decades
			 since she ran for the Presidency of the United States.
			(3)Her election to
			 Congress and her candidacy for the Presidency raised the profile and
			 aspirations of all African-Americans and women in the field of politics.
			(4)Shirley Chisholm
			 was recognized for her activism, independence, and ground-breaking achievements
			 in politics during and after the civil rights era.
			(5)Shirley Chisholm
			 was born in Brooklyn, New York, on November 30, 1924, attended Brooklyn
			 College, and earned a Master's degree from Columbia University.
			(6)Shirley Chisholm
			 worked in education and social services before being elected to the New York
			 State Assembly in 1964.
			(7)Shirley Chisholm
			 established the Unity Democratic Club in 1960, which played a significant role
			 in rallying black and Hispanic voters in New York City.
			(8)In 1969, Shirley
			 Chisholm began her service in the 91st Congress, representing Brooklyn's 12th
			 Congressional District in the United States House of Representatives.
			(9)During her service in the House of
			 Representatives, Shirley Chisholm promoted the employment of women in Congress
			 and was vocal in her support of civil rights, women's rights, and the poor,
			 while fervently opposing the Vietnam War.
			(10)In 1972, Shirley
			 Chisholm was the first African-American to seek the nomination of a major party
			 for President of the United States.
			(11)Shirley Chisholm
			 was a co-founder of the National Organization for Women.
			(12)An historic figure in American political
			 history, Shirley Chisholm died at the age of 80 in Ormond Beach, Florida, on
			 New Year's Day, 2005.
			3.Congressional
			 Gold Medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the posthumous presentation, on behalf of the
			 Congress, of a gold medal of appropriate design in commemoration of Shirley
			 Chisholm, in recognition of her activism, independence, and ground-breaking
			 achievements in politics, her election as the first African-American woman in
			 the Congress, and her campaign to be the first African-American to gain the
			 nomination of a major political party for President of the United
			 States.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund, such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
